       Case 4:20-cv-02078-MWB Document 150 Filed 11/16/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Donald J. Trump for President, Inc., et al, :
                                            :
              Plaintiff,                    :
                                            :
                                                  CIVIL ACTION NO.:
              v.                            :
                                                  4:20-CV-02078
                                            :
                                                  (HON. MATTHEW W. BRANN)
Kathy Boockvar, et al,                      :
                                            :
              Defendant.                    :
                                            :

                MOTION TO INTERVENE AND FOR ACCESS

      The Associated Press (“AP”), through its undersigned counsel, hereby

moves to intervene in these proceedings for the limited purposes of seeking an

order permitting one of its reporters or other designated pool reporter to attend in

person the hearing that is currently scheduled for November 17, 2020 at 1:30 pm,

as well as all future proceedings in this matter. In support of its Motion, AP states

as follows:

      1.      In this lawsuit, the campaign for President Donald J. Trump is

seeking, among other things, an order from this Court enjoining the certification of

the results of the general election in the Commonwealth of Pennsylvania. It is,

accordingly, a matter of significant public interest and importance.

      2.      A hearing has been scheduled for November 17, 2020 at 1:30 p.m.,

which will address both Plaintiffs’ motion for a preliminary injunction and the
       Case 4:20-cv-02078-MWB Document 150 Filed 11/16/20 Page 2 of 7




motions to dismiss that have been filed by the various Defendants. ECF No. 35.

      3.     In a Press Release issued on November 13, 2020, the Office of the

Clerk for this Court stated that, while remote access to the hearing will be provided

to the press and the general public, “[d]ue to considerations regarding COVID-19,”

the press and public will be excluded from the courtroom in which the proceeding

will take place.

      4.     Such a total exclusion from attending the proceeding is contrary to the

First Amendment right of access, and AP respectfully seeks to intervene to

vindicate that right.1

      5.     The Third Circuit has explained that “the public and the press possess

a First Amendment . . . right of access to civil proceedings.” Publicker Indus., Inc.

v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984) (recognizing First Amendment right

of access to preliminary injunction proceeding). This First Amendment right to

attend civil proceedings is “inherent in the nature of our democratic form of

government.” Id. at 1066. That is because public access “‘enhances the quality

and safeguards the integrity of the factfinding process,’ . . . ‘fosters an appearance



1
  The Third Circuit has explained that intervention is the appropriate procedural
vehicle for journalists to vindicate the right of the public and press to access
judicial proceedings. See Pansy v. Borough of Stroudsburg, 23 F.3d 772,
777 (3d Cir. 1994) (press organizations have standing to seek “access to . . .
judicial proceedings[,] notwithstanding the fact that they assert rights that may
belong to a broad portion of the public at large.”).

                                           2
       Case 4:20-cv-02078-MWB Document 150 Filed 11/16/20 Page 3 of 7




of fairness,’ . . . heightens ‘public respect for the judicial process,’” and “‘permits

the public to participate in and serve as a check upon the judicial process—an

essential component in our structure of self-government.” Id. at 1070 (quoting

Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 606 (1982)).

      6.     Where, as here, a First Amendment right of access attaches,

restrictions on access are only permissible when there is “an overriding interest

based on findings that closure is essential to preserve higher values and is narrowly

tailored to serve that interest.” Publicker, 733 F.2d at 1073 (emphasis added)

(quoting United States v. Criden, 648 F.2d 814, 819 (3d Cir. 1981)).

      7.     Crucially for these purposes, the First Amendment right of access

encompasses live access to a proceeding. As the Third Circuit has emphasized,

“documentary access is not a substitute for concurrent access, and vice versa. The

right of access encompasses both forms, and both are vitally important.” United

States v. Antar, 38 F.3d 1348, 1360 n.13 (3d Cir. 1994). The right to attend

proceedings in-person is vital because certain information about a proceeding, such

as information “concerning demeanor, non-verbal, and the like,” can only be

gleaned through live attendance. Id.; see also ABC, Inc. v. Stewart, 360 F.3d 90,

99 106 (2d Cir. 2004) (noting that “[t]he ability to see and to hear a proceeding as

i[t] unfolds is a vital component of the First Amendment right of access,” and

vacating order limiting in-person access to voir dire proceedings); United States v.



                                            3
       Case 4:20-cv-02078-MWB Document 150 Filed 11/16/20 Page 4 of 7




Simone, 14 F.3d 833, 842 (3d Cir. 1994) (“a transcript is not the equivalent of

presence at a proceeding; it does not reflect the numerous verbal and non-verbal

cues that aid in the interpretation of meaning”).

      8.     Under the Court’s decorum order, the press and public will be cut off

from crucial information about the proceeding. And, while the AP is mindful of

the public-health interest in restricting in-person access to the proceeding in light

of the ongoing pandemic, the restrictions currently in place are not sufficiently

“narrowly tailored” to overcome the First Amendment interest at stake.

      9.     Both the public-health considerations and the First Amendment right

of access can be fully accommodated by permitting an AP reporter or another

journalist serving as a pool reporter to attend the proceeding in person to serve as a

pool reporter for the media. As the Supreme Court has explained, in era in which

the public no longer attends court proceedings itself, the “media . . . function[s] as

surrogates for the public.” Richmond Newspapers v. Va., 448 U.S. 555, 572-573

(1980). Thus, “[w]hile media representatives enjoy the same right of access as the

public, they often are provided special seating and priority of entry so that they

may report what people in attendance have seen and heard.” Id. at 573.

      10.    Permitting an AP journalist or other designated pool reporter to attend

the hearing in person and act as a pool reporter would ensure that the press is able

to perform its traditional and First-Amendment-protected role of being the public’s



                                           4
       Case 4:20-cv-02078-MWB Document 150 Filed 11/16/20 Page 5 of 7




eyes and ears inside the courtroom without posing any significant additional

public-health risk.

      11.      Accordingly, AP respectfully requests that one of its reporters or

another designated reporter function as a pool reporter for the November 17, 2020

hearing and be permitted to attend that hearing and all future proceedings in this

matter in person on that basis.

      WHEREFORE, AP respectfully requests that the Court grant the motion to

intervene and enter an order permitting one of its reporters or another designated

pool reporter to attend the November 17, 2020 hearing and all future hearings in

this matter.


                                         Attorneys for The Associated Press

Date: November 16, 2020                  /s/Paula Knudsen Burke
                                         Paula Knudsen Burke
                                         REPORTERS COMMITTEE FOR
                                         FREEDOM OF THE PRESS
                                         PA 87607
                                         PO Box 1328
                                         Lancaster, PA 17608
                                         pknudsen@rcfp.org




                                           5
       Case 4:20-cv-02078-MWB Document 150 Filed 11/16/20 Page 6 of 7




       CERTIFICATE OF CONCURRENCE/NON-CONCURRENCE

Pursuant to Local Rule 7.1, I hereby certify that on November 16, 2020, I sought
the concurrence of the parties in the present motion.

Attorneys James P. DeAngelo and Witold Walczak on behalf of the parties they
represent concurred.

Attorney Remy Green, counsel for amicus, Democrats Abroad, concurred.

Attorney Edward Rodgers on behalf of his clients took no position on the motion.

At the time of filing, undersigned counsel was unable to ascertain the position of
the remaining parties.

                                       /s/Paula Knudsen Burke
                                       Paula Knudsen Burke
                                       REPORTERS COMMITTEE FOR
                                       FREEDOM OF THE PRESS
                                       PA 87607
                                       PO Box 1328
                                       Lancaster, PA 17608
                                       pknudsen@rcfp.org
       Case 4:20-cv-02078-MWB Document 150 Filed 11/16/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

I hereby certify that on this 16th day of November 2020, a copy of the foregoing
Motion to Intervene and For Access was served via the court’s electronic filing
system upon all counsel of record.


                                      /s/Paula Knudsen Burke
                                      Paula Knudsen Burke
                                      REPORTERS COMMITTEE FOR
                                      FREEDOM OF THE PRESS
